            Case 1:20-cv-03762-LLS Document 7 Filed 09/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHANICE FARRAR,
                            Plaintiff,
                                                                        20-CV-3762 (LLS)
                     -against-
                                                                    ORDER OF DISMISSAL
DANZIGER MICHELL,
                            Defendant.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action alleging that Defendant violated her rights.

By order dated August 24, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP).

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
            Case 1:20-cv-03762-LLS Document 7 Filed 09/03/20 Page 2 of 4




Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff Shanice Farrar’s complaint is not the model of clarity. The Court gleans the

following facts from Plaintiff’s complaint. On August 4, 2013, Plaintiff’s 14-year-old son was

killed by the police, and Plaintiff filed a wrongful death action. The result of the action is

unclear, but it appears that Plaintiff disagrees with some things that occurred in the litigation.

Plaintiff names Danzinger Michell as the sole Defendant. The Court infers that Plaintiff intends

to sue Justice Mitchell J. Danzinger, 1 and that Justice Danzinger is the judge who presided over

the wrongful death action.




        1
         A review of the records of the New York State Unified Court System reveals that
Mitchell J. Danzinger is a Justice in the New York State Supreme Court.


                                                  2
           Case 1:20-cv-03762-LLS Document 7 Filed 09/03/20 Page 3 of 4




       Plaintiff seeks monetary damages “in excess of twenty one million dollars

($21,000,000,00) exclusive of interest and costs disbursement.” (ECF No. 2 at ¶ 4.)

                                           DISCUSSION

       Plaintiff’s claims against Justice Mitchell J. Danzinger must be dismissed. Judges are

absolutely immune from suit for damages for any actions taken within the scope of their judicial

responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out of, or

related to, individual cases before the judge are considered judicial in nature.” Bliven v. Hunt,

579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome

judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability,

judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51

(2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff does not allege that Justice Danzinger has taken any action outside the scope of

his judicial capacity. The Court therefore dismisses Plaintiff’s claims against Justice Danzinger

under the doctrine of judicial immunity and as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii);

Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim dismissed on the ground of

absolute judicial immunity is ‘frivolous’ for purposes of [the in forma pauperis statute].”);


                                                  3
            Case 1:20-cv-03762-LLS Document 7 Filed 09/03/20 Page 4 of 4




Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be dismissed as

‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting Neitzke v.

Williams, 490 U.S. 319, 327 (1989))).

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend her complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed under the

doctrine of judicial immunity and as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

SO ORDERED.

Dated:     September 3, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
